773 N.W.2d 16 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Katherine Sue DENDEL a/k/a Katherine Sue Burley, Defendant-Appellant.
Docket No. 137467. COA No. 247391.
Supreme Court of Michigan.
October 7, 2009.

Order
By order of February 24, 2009, the application for leave to appeal the September 11, 2008 judgment of the Court of Appeals was held in abeyance pending the decision in Melendez-Diaz v. Massachusetts, cert. gtd. ___ U.S. ___, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2008). On order of the Court, the case having been decided on June 25, 2009, ___ U.S. ___, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of the defendant's Confrontation Clause and hearsay issues in light of Melendez-Diaz. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court. We direct the Court of Appeals' attention to the fact that we have also remanded People v. Lewis (Docket No. 136622) to the Court of Appeals for reconsideration in light of Melendez-Diaz.
We do not retain jurisdiction.